Citation Nr: 1120738	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a burn scar of the right thigh.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, from September 1970 to October 1974, and from May 1975 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of a burn scar of the right thigh.  A 10 percent rating was assigned, effective December 5, 2005.  The Veteran appealed the initial rating assigned.  In February 2009, the claim was remanded by the Board for issuance of a statement of the case on the increased rating issue.  In May 2009, a statement of the case was issued, which denied a rating in excess of 10 percent.

The record also reflects the Veteran's efforts to have scars on both of his legs service connected, as opposed to just his right thigh.  As such, the RO issued a September 2009 rating decision which granted service connection for residual burn scars to the left posterior calf and residual burn scars to the right posterior calf.  A noncompensable rating was assigned for each calf, effective February 13, 2007.  Service connection for residuals of a burn scar to the left thigh was denied in the September 2009 rating decision.  In September 2009, the Veteran submitted a notice of disagreement with respect to the September 2009 rating decision.  Although a statement of the case was issued in September 2010, the Veteran did not file a substantive appeal with respect to any of these issues.  Therefore, the only issue currently before the Board is that which is listed on the title page of this decision.


FINDING OF FACT

The Veteran's residuals of a burn scar of the right thigh are hyperpigmented.  There is no tenderness or adherence to underlying tissue, and the scar is not unstable, or deep, nor does it exceed 12 square inches.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a burn scar of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.118, Diagnostic Codes 7800-7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a May 2006 letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letter informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for residuals of a burn scar to the right thigh.  Service connection for this disability was awarded in a January 2007 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its February 2009 remand. Specifically, the RO was instructed to provide the Veteran a statement of the case regarding the issue of appeal.  The Board finds that the RO has complied with these instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for residuals of a burn scar of the right thigh was granted in a January 2007 rating decision.  A 10 percent rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7802, and made effective on December 5, 2005.  The Veteran appealed the 10 percent rating assigned.

The Board notes that the criteria for rating skin disease were revised effective August 30, 2002, which is prior to the onset of this appeal.  Effective October 23, 2008, regulations regarding the evaluation of skin disease were again revised.  See 73 Fed. Reg. 185, 54708-54712 (2009).  The most favorable criteria must be applied, retroactive to, but no earlier than, the effective date of the change. VAOPGCPREC 3-2000.

Under the criteria for rating skin disease which became effective August 30, 2002 (but prior to October 23, 2008), scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm.) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.

The rating criteria which became effective August 30, 2002 (but prior to October 23, 2008), also provide that scars, other than of the head, face or neck, that are deep or that cause limited motion warrant 10 percent if they involve an area or areas exceeding six square inches (39 sq. cm.), a 20 percent evaluation if the area or areas exceed 12 square inches (465 sq. cm.) a 30 percent evaluation if the area or areas exceed 72 square inches (465 sq. cm.) or a 40 percent evaluation if the area or areas exceed 144 square inches (929 sq. cm.).   38 C.F.R. § 4.118, Diagnostic Code 7801. 

A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  This code was eliminated effective October 23, 2008.

Under the criteria which became effective August 30, 2002 (but prior to October 23, 2008), a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

In addition, the criteria for rating skin disease provide that other scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The medical evidence of record contains a June 2006 VA examination report which notes that in 1968 the Veteran was driving a tank which ran over a mine.  The mine exploded, causing the radiator to burst, resulting in the spraying of boiling water over his arms and legs.  He got first, second, and third degree burns over his arms and legs, with the most serious burns on his right thigh and leg.  On examination there were visible scars on the lateral and posterior and slightly anterolateral area of the right thigh.  There was a moderate textural area of abnormal skin or slight to moderate area of scaring on the right anterolateral thigh.  The overall distance of scarring is 62 centimeters and the widest portion of the scar is 29 centimeters.  The area of third degree burn scar was 12 centimeters vertically and 12 centimeters laterally.  There was a slightly depressed area which was 0.6 centimeters to 0.8 centimeters deep from the surrounding level of skin.  The examiner concluded that this represents a lack of fatty subcutaneous tissue growth compared to the surrounding area.  The subcutaneous tissue was not lost, but it was significantly stunted in its growth.  There was no significant or deep loss of tissue; the scar is superficial.  There is no keloidization of the scar.  But, there is an abnormality of the surface area of the scar.  Overall, the scar surface is mildly shiny and lichenoid in appearance.  The scar does not peel, crust, or exhibit any other signs of loss of the superficial surface.  There are no current symptoms.  The scar does not itch or hurt.  There is no abnormal sensation or numbness present.  There is no adherence to the underlying tissue.  The scar is not unstable.  The scar is asymptomatic and non-disfiguring, and involves a non-exposed area of skin that is approximately 12 centimeters by 12 centimeters of slightly darker skin which is slightly depressed.  

A December 2005 VA treatment record notes the Veteran's severe burns.  It was noted that the Veteran has residual scarring and stiffness in his right lower extremity after sitting for prolonged periods.

The report of an August 2009 VA examination notes that the scar on the right posterior thigh is 18 centimeters long and 18 centimeters wide.  There is no pain on palpation.  The scar is not unstable.  It does not result in limitation of motion or loss of function.  There is no inflammation, edema, or keloid formation associated with the scar.  It does not adhere to underlying tissue and there is no underlying soft tissue damage.  The scar is neither elevated nor depressed, and there is no loss of underlying tissue.  The scar's textural appearance is abnormal in at least 6 square inches, but less than 12 square inches.  The scar has neither induration nor inflexibility.  The scar is hyperpigmented in at least 72 square inches but less than 144 square inches.   

In order for the Veteran to receive a rating in excess of 10 percent, it must be shown that the scar is deep or causes limited motion, and it exceeds 12 square inches.  38 C.F.R. § Diagnostic Code 7801.  The Veteran could also receive a rating in excess of 10 percent based upon limitation of motion of the affected part.  38 C.F.R. § Diagnostic Code 7805.

The medical evidence shows that the Veteran's burn scar to the right thigh is not deep and does not cause limitation of motion.  The VA treatment records indicate that the Veteran's right lower extremity is stiff after sitting for long periods of time.  However, the burn scar has never been associated with any limitation of function or any pain whatsoever.  There is a portion of the scarring that involves hyperpigmentation and a portion that used to be slightly depressed.  However, none of the evidence meets the criteria for a rating in excess of 10 percent.

As noted above, during the pendency of this appeal, the criteria for rating skin disabilities were revised again, effective October 23, 2008.  The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The Veteran's claim for increase was received before that date (in February 2007).  While the Veteran can request a review under these new clarified criteria, the Veteran has not requested such a review.

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating for his service-connected residuals of a burn scar to the right thigh.  The benefits sought on appeal are accordingly denied.

The Board has also considered whether a higher rating for this disability might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned rating for the disability is appropriate.  The benefit of the doubt has been given to the Veteran in making the decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's residuals of a burn scar to the right thigh.  The Veteran's discrete manifestations of the service-connected disability are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

An initial rating in excess of 10 percent for residuals of burn scar of the right thigh is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


